Vanguard Consumer Discretionary Index Fund Vanguard Consumer Staples Index Fund Vanguard Energy Index Fund Vanguard FTSE Social Index Fund Vanguard Health Care Index Fund Vanguard Industrials Index Fund Vanguard Information Technology Index Fund Vanguard Materials Index Fund Vanguard Telecommunication Services Index Fund Vanguard Russell 2000 Index Fund Vanguard Russell 2000 Growth Index Fund Vanguard Russell 2000 Value Index Fund Vanguard S&P Mid-Cap 400 Index Fund Vanguard S&P Small-Cap 600 Growth Index Fund Vanguard S&P Small-Cap 600 Value Index Fund Supplement to the Prospectus Each Funds dividend distribution frequency has changed from annual to quarterly. The first quarterly dividend payment will be made in September 2015 and will include income earned from the first through third quarters. The fourth quarter payment will be made in December 2015. Prospectus Text Changes In the Dividends, Capital Gains, and Taxes section, under Fund Distributions, the text is revised to indicate that income dividends are generally distributed quarterly in March, June, September, and December; and that capital gains distributions, if any, generally occur annually in December. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS DIVA 032015
